Citation Nr: 9934863	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for atopic dermatitis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1974.

These matters initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1995 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), which denied the veteran's 
claims for entitlement to an increased rating for his 
service-connected atopic dermatitis, then rated as 30 percent 
disabling and to individual unemployability benefits.

In May 1998 the Board remanded the case to the RO for 
additional development of the evidence.  In April 1999, the 
RO increased the disability evaluation assigned to the 
veteran's service-connected atopic dermatis from 30 to 50 
percent, and confirmed its denial of the veteran's claim for 
entitlement to individual unemployability benefits.


REMAND

Initially, the Board has found that these claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
the claims are plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that the skin disorder has increased in 
severity and prevents him from working.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.

In May 1998 the Board remanded this case to the RO, in part, 
in order to obtain the veteran's VA Vocational Rehabilitation 
and Counseling folder.  The adjudication claims folder 
indicates that a job-training folder exists.  The March 1996 
supplemental statement of the case (SSOC) reflects that the 
veteran's VA Vocational Rehabilitation and Counseling folder 
had been located and reviewed in conjunction with the 
veteran's claims.  However, this folder has not yet been 
associated with the adjudication claims folder. 

Also in conjunction with the Board's May 1998 remand, a VA 
examination was to be conducted by a dermatologist in order 
to determine if any other skin disorder diagnosed was 
causally related to or aggravated by the service connected 
dermatitis?  Allen v. Brown 7 Vet. App. 439 (1995).

A review of the VA examination report, dated in January 1999, 
shows that the examiner diagnosed atopic dermatitis (for 
which the veteran is presently service-connected), and 
allergic contact dermatitis to cobalt and thiram.  The 
examiner indicated that the veteran's allergic contact was 
related to his service-connected dermatitis.  The RO 
thereafter increased the 30 percent in effect for atopic 
dermatitis to 50 percent.  However, it does not appear that 
RO formerly adjudicated the issue of service connection for 
allergic contact dermatitis on a direct or secondary basis as 
requested by the Board.

Of record is a copy of a May 1997 award letter from the 
Social Security Administration (SSA), which is to the effect 
that the veteran had been awarded disability benefits 
effective in April 1997.  In the Remand, the Board requested 
that the RO obtain a copy of the SSA decision awarding 
benefits and the evidence on which that decision was based.  
In response to a request from the RO, the SSA furnished a 
copy of a 1995 decision which denied disability benefits and 
the evidence on which that decision was based.  The 1997 
records are not on file.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Stegall v. West, 11 Vet. App. 268 
(1998), indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The 
representative in September 1999 asserts that an increased 
rating may be warranted for the veteran's skin disability 
based upon the disfiguring scars in the area of the veteran's 
neck per Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his claims.  After 
securing any necessary release, the RO 
should obtain all records, which are not 
on file. 

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation and Counseling 
folder and associate it with the 
adjudication claims folder.  

3.  The RO should take the necessary 
action to obtain all pertinent documents 
and decision relative to the grant of 
disability benefits by the SSA as 
indicated in the May 1997 SSA letter to 
the veteran.  

4.  The RO should request the VA medical 
facility in Tampa, Florida to furnish 
copies of any additional treatment 
records covering the period from August 
1998 to the present.

5.  The RO should formally adjudicate the 
issue of service connection for the 
allergic contact dermatitis.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that denial and of his 
appellate rights.  

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues in appellate 
status, to include consideration of a 
separate rating per Esteban as raised by 
the representative.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished a SSOC, and an opportunity 
to respond.  The case should thereafter be returned to the 
Board for further consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


